t c memo united_states tax_court elgin e flagg petitioner v commissioner of internal revenue respondent docket no filed date elgin e flagg pro_se linas n udrys for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule elgin e flagg petitioned the court on date to redetermine respondent's determination of the following deficiencies in his and federal income taxes and additions thereto additions to tax sec year deficiency a sec dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure following respondent's concession that petitioner is not liable for the additions to tax under sec_6651 and sec_6654 and that petitioner actually overpaid his taxes in each of these years we must decide whether petitioner is entitled to refunds greater than the amounts proffered by respondent we hold he is not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in san juan capistrano california when he petitioned the court he began working for general electric ge in or around he retired from ge in and began receiving a pension in the same year he received payments of interest in each of the subject years except petitioner did not file a timely federal_income_tax return for any of the subject years with respect to his returns for each of the years and the time for filing was extended until august of the year in which the return was due on date respondent issued petitioner two notices of deficiency one for and and the other for and before date respondent had prepared returns for petitioner for each of the subject years under the authority of sec_6020 after receiving the notices of deficiency petitioner filed a return for each subject year he filed his return on date his return on date his return on date his return on date and his return on date with the exception of a claimed capital_loss deduction for respondent accepted each return as filed petitioner amended his returns for and respondent accepted the amended returns as filed prior to petitioner purchased limited and general_partnership interests in several oil_and_gas ventures these ventures realized operating losses and petitioner reported his shares of these losses on schedule c profit or loss from business or profession and schedule e supplemental income petitioner also purchased various securities and he reported on his returns capital losses attributable to worthless securities petitioner was entitled to carry over the losses that he was unable to recognize in the year realized due to the limitation_on_capital_losses set forth in sec_1211 for each year in issue petitioner's income_tax_liability tax withheld overpayment and the amount of the overpayment that was attributable to worthless securities and oil_and_gas ventures are as follows tax_liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amounts withheld by ge big_number big_number big_number big_number --- pension trustee --- --- --- big_number big_number interest payers --- big_number total big_number big_number big_number big_number big_number overpayment big_number big_number big_number attributable to worthless securitie sec_960 oil gas ventures big_number big_number big_number big_number discussion respondent concedes that petitioner is entitled to refund of dollar_figure dollar_figure dollar_figure and dollar_figure for the respective years from through respondent argues that petitioner is not entitled to a refund of any other overpaid amount because the amounts paid for were paid_by petitioner more than years before the issuance of the notice_of_deficiency and the disputed amounts paid for each other year were paid_by petitioner more than years before the issuance of the notice_of_deficiency and none of these amounts were attributable to items listed in sec_6511 that would extend this period beyond years petitioner argues that percent of the overpayments were attributable to worthless debts or worthless securities which makes them refundable in full under the 7-year rule_of sec_6511 petitioner alleges in his brief that the overpayments were attributable to debts and securities which were worthless and he attached certain documents to his brief which he claims support his allegation petitioner argues that each return prepared by respondent under sec_6020 was a return for purposes of sec_6511 and he contends in his brief that respondent prepared the returns on date petitioner contends in his brief that respondent offered him a settlement under which he would have been allowed the overpayment in full and he argues that the respondent's offer proves his right to the refund we hold for respondent petitioner must prove that the disputed amounts were attributable to worthless debts or worthless securities 290_us_111 see also 95_tc_82 fact that case submitted to the court fully stipulated under rule does not change or otherwise lessen taxpayer's burden affd 943_f2d_22 8th cir drum v commissioner tcmemo_1994_433 same affd without published opinion 61_f3d_910 9th cir and petitioner must demonstrate that his claim_for_refund was timely michelson v commissioner tcmemo_1997_39 although sec_6512 bestows jurisdiction on this court to determine the existence and amount of any overpayment_of_tax to be refunded for a year before us sec_6512 prohibits the court from awarding a refund unless we determine that the amount in question was paid within the period which would be applicable under sec_6511 or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment see also commissioner v lundy u s 116_sct_647 the relevant provision of sec_6511 provides that when a claim_for_refund is outside the 3-year period of sec_6511 the amount of the refund may not exceed the amount of tax paid within the years preceding the claim_for_refund sec_6511 sec_6511 provides that a claim_for_refund generally must be made within years from the time the return was filed or if no return was filed by the taxpayer within years from the time the tax was paid the relevant provision of sec_6511 provides that in the case of a refund that relates to an overpayment_of_tax imposed on account of a worthless_debt under sec_166 or a worthless_security under sec_165 or the effect that the deductibility of such a debt or security has on the application to the taxpayer of a carryover in lieu of the 3-year period of limitation prescribed in subsection a the period shall be years from the date prescribed by law for filing the return for the year with respect to which the claim is made sec_6511 petitioner has not proven that the disputed amounts were attributable to worthless debts or worthless securities his allegation in his brief that the disputed amounts stemmed from debts and securities which became worthless is unsupported by the record the documents attached to his brief are not part of that record rule b see 12_bta_798 see also saunders v commissioner tcmemo_1992_361 and the cases cited therein nor does the evidence of record persuade us that respondent offered petitioner a settlement under which he would be refunded any of the overpayment nor do we agree with petitioner's claim that respondent's returns are a return for purposes of sec_6511 they are not see sec_6501 see also 983_f2d_25 5th cir the commissioner's execution of a return under sec_6020 does not relieve the taxpayer of his or her obligation to file a return in re 949_f2d_341 10th cir same 829_f2d_1477 9th cir same 722_f2d_193 5th cir same affg tcmemo_1983_20 even if they were we find no evidence that respondent prepared these returns on date we apply the established law on the refund of overpayments to the stipulated amounts shown in the chart above each of the withheld amounts was deemed withheld and paid on april of the year in which the return was due and the fact that petitioner received an extension of time to file some of the returns did not change the date as of which the tax is deemed paid sec_6513 and b respondent issued the notices of deficiency to petitioner on date and as of that date petitioner had not yet filed his returns thus apart from the effect of sec_6511 petitioner is generally limited to a refund of only amounts that he paid during the 2-year period prior to date commissioner v lundy u s at s ct pincite respondent has conceded that sec_6511 entitles petitioner to a refund of the overpayments for each subject year except to the extent that the overpayments are attributable to worthless debts or worthless securities accordingly petitioner is entitled to a refund of those amounts with respect to the overpayment however respondent has not made a similar concession because all of the underlying amounts were paid more than years before the notice_of_deficiency was issued we hold that petitioner is not entitled to a refund of this amount in reaching our holdings herein we have considered all arguments made by petitioner for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
